             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAY B. COPE,                             :         Civil No. 1:20-cv-0133
                                         :
           Plaintiff,                    :
                                         :
           v.                            :
                                         :
Superintendent BRITTAIN, et al.,         :
                                         :
           Defendants.                   :         Judge Jennifer P. Wilson


                                     ORDER

     For the reasons stated in the accompanying memorandum, IT IS

ORDERED AS FOLLOWS:

     1. The Plaintiff’s application to proceed in forma pauperis
        (Doc. 7) is GRANTED.

     2. Plaintiff shall pay the full filing fee of $350.00, based on the financial
        information provided in the application to proceed in forma pauperis.
        The full filing fee shall be paid regardless of the outcome of the
        litigation.

     3. Pursuant to 28 U.S.C. § 1915(b)(1) and (2), the Superintendent/Warden,
        or other appropriate official at the Plaintiff’s place of confinement is
        directed to deduct an initial partial filing fee of 20% of the greater of:

           (A)    the average monthly deposits in the inmate’s prison account for
                  the past six months, or
           (B)    the average monthly balance in the inmate’s prison account for
                  the past six months.

        The initial partial filing fee shall be forwarded to the Clerk of the United
        States District Court for the Middle District of Pennsylvania, P.O. Box
        1148, Scranton, Pennsylvania, 18501 1148, to be credited to the above
                                         1
         captioned docket number. In each succeeding month, when the amount in
         the Plaintiff's inmate trust fund account exceeds $10.00, the
         Superintendent/Warden, or other appropriate official, shall forward
         payments to the Clerk of Court equaling 20% of the preceding month’s
         income credited to the Plaintiff’s inmate trust fund account until the fees
         are paid. Each payment shall reference the above captioned docket
         number.

      4. The Clerk of Court is DIRECTED to send a copy of this Order to the
         Superintendent/Warden of the institution wherein Plaintiff is presently
         confined.

      5. The complaint is DEEMED filed.

      6. The complaint is DISMISSED with prejudice pursuant to 28 U.S.C. §
         1915(e)(2)(B)(ii).

      7. The Clerk of Court is directed to CLOSE this case.

      8. Any appeal from this order is DEEMED frivolous and
         not taken in good faith. See 28 U.S.C. § 1915(a)(3).




                                      s/Jennifer P. Wilson
                                      JENNIFER P. WILSON
                                      United States District Court Judge
                                      Middle District of Pennsylvania

Dated: February 21, 2020




                                         2
